       Case 4:18-cv-02518-JSW Document 88 Filed 01/07/19 Page 1 of 4



 1   Aaron M. Sheanin (SBN 214472)
     Tai S. Milder (SBN 267070)
 2   ROBINS KAPLAN LLP
     2440 West El Camino Real, Suite 100
 3   Mountain View, CA 94040
     Telephone: 650-784-4040
 4   Facsimile: 650-784-4041
     ASheanin@RobinsKaplan.com
 5   TMilder@RobinsKaplan.com

 6   Hollis Salzman
     Kellie Lerner
 7   Nahid A. Shaikh
     ROBINS KAPLAN LLP
 8   399 Park Avenue, Suite 3600
     New York, NY 10022
 9   Telephone: 212-980-7400
     Facsimile: 212-980-7499
10   HSalzman@RobinsKaplan.com
     KLerner@RobinsKaplan.com
11   NShaikh@RobinsKaplan.com

12   Counsel for Plaintiff Stuart Bryant and the Proposed Class

13   [Additional counsel listed on signature page]

14
                                          UNITED STATES DISTRICT COURT
15
                                      NORTHERN DISTRICT OF CALIFORNIA
16
                                                       OAKLAND DIVISION
17

18   MICHELLE JONES, et al.,                                            Case No. 4:18-cv-02518-JSW

19                           Plaintiffs,                                PLAINTIFF STUART BRYANT’S REPLY
                                                                        IN SUPPORT OF MOTION TO APPOINT
20          v.                                                          ROBINS KAPLAN LLP AS INTERIM
                                                                        LEAD OR CO-LEAD CLASS
21   MICRON TECHNOLOGY, INC., et al.,                                   COUNSEL FOR DIRECT PURCHASER
                                                                        PLAINTIFFS PURSUANT TO FED. R. CIV.
22                           Defendants.                                P. 23(g)

23
     This Document Relates To:                                          Date: TBD
24                                                                      Time: TBD
     ALL DIRECT PURCHASER ACTIONS                                       Location: Courtroom 5
25                                                                      Judge: Jeffrey S. White

26

27

28
      PLAINTIFF STUART BRYANT’S REPLY IN SUPPORT OF MOTION TO APPOINT
      ROBINS KAPLAN LLP AS INTERIM LEAD OR CO-LEAD CLASS
      COUNSEL FOR DIRECT PURCHASER PLAINTIFFS
      PURSUANT TO FED. R. CIV. P. 23(g)                                                              Case No. 4:18-cv-02518-JSW
          Case 4:18-cv-02518-JSW Document 88 Filed 01/07/19 Page 2 of 4



 1             Robins Kaplan LLP remains the most qualified firm for appointment as interim lead or co-

 2    lead counsel on behalf of direct purchasers in the DRAM antitrust litigation. As described

 3    throughout the briefing, Robins Kaplan readily satisfies the requirements for appointment under

 4    Rule 23(g). Robins Kaplan has demonstrated its: (1) work in identifying and investigating potential

 5    claims; (2) unparalleled experience in successfully prosecuting and trying complex class and non-

 6    class antitrust actions involving electronic components and other industries; (3) depth and breadth

 7    of knowledge concerning antitrust law developed through the firm’s nationwide practice; and (4)

 8    extraordinary resources the firm will bring to bear on behalf of direct purchasers of DRAM and

 9    finished products containing DRAM. Robins Kaplan has continued its investigation since filing

10    this case and has uncovered additional evidence that defendants are reducing their capacity

11    expansion plans and slowing their production plans to avoid price competition.

12             The competing motion by the Saveri/Cotchett firms emphasizes that they filed the first of the

13    related direct purchaser actions. Similarly, Robins Kaplan was the first firm to file a case seeking

14    to vindicate the rights of direct purchasers of finished products containing DRAM in addition to

15    direct DRAM purchasers. In light of the procedural posture of this litigation, where the schedule

16    for the direct purchaser cases follows that of the indirect purchaser cases, the first-to-file status is

17    of no particular moment. While the Saveri/Cotchett firms also point to their relationships with

18    other direct purchaser counsel, Robins Kaplan has a long and successful track record of working as

19    co-counsel with the attorneys and firms that represent direct purchasers, indirect purchasers, and

20    defendants here. For example, Robins Kaplan serves as co-lead counsel with the Cotchett firm on

21    behalf of end-payor plaintiffs in In re Automotive Parts Antitrust Litigation, MDL No. 2311, and

22    Robins Kaplan attorneys have served as co-lead counsel with the Saveri firm in In re Lithium Ion

23    Batteries Antitrust Litigation, MDL No. 2420 (N.D. Cal.). There is no question that Robins Kaplan

24    will continue these cooperative relationships to efficiently and effectively litigate this case.

25             In sum, Robins Kaplan is best-positioned to achieve successful results for the proposed class

26    of direct purchaser plaintiffs and should be appointed as interim lead or co-lead counsel.

27

28
     PLAINTIFF STUART BRYANT’S REPLY IN SUPPORT OF MOTION TO APPOINT
     ROBINS KAPLAN LLP AS INTERIM LEAD OR CO-LEAD CLASS                1
     COUNSEL FOR DIRECT PURCHASER PLAINTIFFS
     PURSUANT TO FED. R. CIV. P. 23(g)                                                  Case No. 4:18-cv-02518-JSW
          Case 4:18-cv-02518-JSW Document 88 Filed 01/07/19 Page 3 of 4



 1    DATED: January 7, 2019                                      /s/ Aaron M. Sheanin
 2                                                                Aaron M. Sheanin (SBN 214472)
 3                                                                Tai S. Milder (SBN 267070)
                                                                  ROBINS KAPLAN LLP
 4                                                                2440 West El Camino Real, Suite 100
                                                                  Mountain View, CA 94040
 5                                                                Telephone: 650-784-4040
                                                                  Facsimile: 650-784-4041
 6                                                                ASheanin@RobinsKaplan.com
 7                                                                TMilder@RobinsKaplan.com

 8                                                                Hollis Salzman
                                                                  Kellie Lerner
 9                                                                Nahid A. Shaikh
                                                                  ROBINS KAPLAN LLP
10
                                                                  399 Park Avenue, Suite 3600
11                                                                New York, NY 10022
                                                                  Telephone: 212-980-7400
12                                                                Facsimile: 212-980-7499
                                                                  HSalzman@RobinsKaplan.com
13                                                                KLerner@RobinsKaplan.com
                                                                  NShaikh@RobinsKaplan.com
14

15                                                                Samuel J. Strauss
                                                                  TURKE & STRAUSS LLP
16                                                                613 Williamson Street, #201
                                                                  Madison, WI 53703
17                                                                Telephone: 608-237-1775
                                                                  Facsimile: 608-509-4423
18
                                                                  Sam@TurkeStrauss.com
19
                                                                  Counsel for Plaintiff Stuart Bryant
20                                                                and the Proposed Class
21

22

23

24

25

26

27

28
     PLAINTIFF STUART BRYANT’S REPLY IN SUPPORT OF MOTION TO
     APPOINT ROBINS KAPLAN LLP AS INTERIM LEAD OR CO-LEAD CLASS   2
     COUNSEL FOR DIRECT PURCHASER PLAINTIFFS
     PURSUANT TO FED. R. CIV. P. 23(g)                                                              Case No. 4:18-cv-02518-JSW
          Case 4:18-cv-02518-JSW Document 88 Filed 01/07/19 Page 4 of 4



 1                                                  CERTIFICATE OF SERVICE
 2
                 I hereby certify that on January 7, 2019, I electronically filed the foregoing document
 3
      entitled PLAINTIFF STUART BRYANT’S REPLY IN SUPPORT OF MOTION TO
 4
      APPOINT ROBINS KAPLAN LLP AS INTERIM LEAD OR CO-LEAD CLASS COUNSEL
 5
      FOR DIRECT PURCHASER PLAINTIFFS PURSUANT TO FED. R. CIV. P. 23(g) with the
 6
      Clerk of the Court for the United States District Court, Northern District of California using the
 7
      CM/ECF system and served a copy of same upon all counsel of record via the Court’s electronic
 8
      filing system.
 9

10                                                                    /s/ Aaron M. Sheanin
                                                                      Aaron M. Sheanin
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF STUART BRYANT’S REPLY IN SUPPORT OF MOTION TO
     APPOINT ROBINS KAPLAN LLP AS INTERIM LEAD OR CO-LEAD CLASS   3
     COUNSEL FOR DIRECT PURCHASER PLAINTIFFS
     PURSUANT TO FED. R. CIV. P. 23(g)                                                       Case No. 4:18-cv-02518-JSW
